Citation Nr: 0121516	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  01-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied service connection for 
PTSD.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence is in equipoise as to whether the veteran 
currently has PTSD causally linked to a verified in-service 
stressor.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the veteran incurred 
PTSD in service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1110, 1131, 5107, 38 C.F.R. § 3.102 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he has PTSD as a result of 
traumatic Vietnam War combat experience.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO verified the veteran's period of 
service; there is no issue as to the substantial completeness 
of the veteran's application for VA benefits; the veteran 
underwent VA examinations pursuant to the application; the RO 
associated with the claims file all available service and 
postservice medical records pertinent to this appeal; VA is 
unaware of other unrequested records pertinent to this 
appeal, and; the evidence is sufficient to permit the Board 
to proceed with appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000).

Disability resulting from disease or injury incurred or 
aggravated in service may be service connected.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a) (2000).  A claim for entitlement 
to service connection for PTSD requires: 1) medical evidence 
of a PTSD diagnosis; 2) credible supporting evidence of the 
claimed in-service stressor; and 3) medical evidence of a 
causal connection between current diagnosed PTSD and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000).  A 
PTSD diagnosis by a mental health care professional 
presumptively meets current diagnostic standards both as to 
symptomatology and stressor adequacy, absent evidence to the 
contrary.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  A 
veteran's lay testimony alone is enough to establish 
occurrence of an in-service stressor provided that the 
veteran engaged in combat and that the claimed stressor is 
consistent with circumstances of the veteran's service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Otherwise, a 
veteran's testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. at 144.

This case presents no issue regarding confirmation of the 
veteran's combat service or the veracity of his claimed in-
service stressors relating directly to his combat.  Service 
department records confirm that he served an extended tour of 
duty as a tank crewman in Vietnam and that he received a 
Bronze Star with "V" device.  A report of a January 2001 
conference of representatives of the veteran and the RO, and 
the April 2001 Statement of the Case reflects agreement as to 
the veracity of both the veteran's combat service and his in-
service, combat-related stressors.

The only issue presented here is whether there is a PTSD 
diagnosis sufficient to support service connection.  The 
earliest evidence of a PTSD diagnosis linked to combat 
appears in an October 1999 evaluation report by a VA social 
worker.  The diagnosis was confirmed by a VA treating 
physician in June 2000 and by a VA staff psychiatrist in 
September 2000.  Reports of VA PTSD examinations in July 2000 
and February 2001 diagnose the veteran with a mental disorder 
other than PTSD.

Despite clearly inconsistent expert medical opinion, upon 
considering all of the evidence, the Board concludes that the 
record presents an approximate balance of favorable and 
unfavorable evidence from creditable VA health care 
professionals as to whether the veteran currently has PTSD 
linked to in-service stressors.  See Massey v. Brown, 7 Vet. 
App. 204, 206- 207 (1994).  Resolving reasonable doubt in the 
veteran's favor, the appeal is granted.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

